Case 9:13-cr-00021-RC-KFG Document 255 Filed 12/02/20 Page 1 of 6 PageID #: 919




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
                                                   § CASE NUMBER 9:13-CR-00021-RC
 v.                                                §
                                                   §
                                                   §
 JOHN MITCHELL                                     §
                                                   §

      REPORT AND RECOMMENDATION ON FIRST AMENDED PETITION FOR
              WARRANT FOR OFFENDER UNDER SUPERVISION

        Pending is a “First Amended Petition for Warrant or Summons for Offender Under

 Supervision” filed November 4, 2020, alleging that the Defendant, John Mitchell, violated his

 conditions of supervised release. This matter is referred to the undersigned United States

 magistrate judge for review, hearing, and submission of a report with recommended findings of

 fact and conclusions of law. See United States v. Rodriguez, 23 F.3d 919, 920 n.1 (5th Cir.

 1994); see also 18 U.S.C. § 3401(i) (2000); E.D. Tex. Crim. R. CR-59.

                            I. The Original Conviction and Sentence

        John Mitchell was sentenced on June 9, 2015, before The Honorable Michael Shneider,

 of the Eastern District of Texas, after pleading guilty to the offense of conspiracy to distribute

 and possess with intent to distribute cocaine HCL, a Class A felony. This offense carried a

 statutory maximum imprisonment term of life. The guideline imprisonment range, based on a

 total offense level of 23 and a criminal history category of I, was 46 to 57 months. John Mitchell

 was subsequently sentenced to 46 months’ imprisonment followed by a 3 year term of supervised

 release subject to the standard conditions of release, plus special conditions to include financial

 disclosure and substance abuse testing and treatment, and a $100 special assessment.


                                                 -1-
Case 9:13-cr-00021-RC-KFG Document 255 Filed 12/02/20 Page 2 of 6 PageID #: 920




                                      II. The Period of Supervision

        On January 17, 2017, John Mitchell completed his period of imprisonment and began

 service of the supervision term.   Mr. Mitchell’s case was later reassigned to U.S. District Judge

 Ron Clark.

        On November 17, 2018, Mr. Mitchell’s term of supervised release was revoked. Mr.

 Mitchell was sentenced to 3 months’ imprisonment followed by 1 year of supervised release. On

 January 28, 2019, he completed his period of imprisonment and began service of the supervision

 term. According to the Bureau of Prisons, Mr. Mitchell’s release date should have been on

 January 10, 2019. The 14 days of over-served time should be deducted from his sentence

 imposed for this revocation by the Bureau of Prisons.

                                         III. The Petition

        United States Probation filed the Petition for Warrant for Offender Under Supervision

 raising two allegations. The petition alleges that John Mitchell violated the following conditions

 of release:

        Allegation 1. The Defendant shall not commit another federal, state, or local
        crime.

        Allegation 2. The Defendant shall refrain from any unlawful use of a controlled
        substance. Defendant shall submit to one drug test within 15 days of release from
        imprisonment or placement on probation and at least two periodic drug tests
        thereafter, as directed by the probation officer.

                                         IV. Proceedings

        On December 2, 2020, the undersigned convened a hearing pursuant to Rule 32.1 of the

 Federal Rules of Criminal Procedure to hear evidence and arguments on whether the Defendant

 violated conditions of supervised release, and the appropriate course of action for any such

 violations.



                                                -2-
Case 9:13-cr-00021-RC-KFG Document 255 Filed 12/02/20 Page 3 of 6 PageID #: 921




        At the revocation hearing, counsel for the Government and the Defendant announced an

 agreement as to a recommended disposition regarding the revocation. The Defendant agreed to

 plead “true” to the second allegation that claimed he failed to refrain from the unlawful use of a

 controlled substance.    In return, the parties agreed that he should serve a term of 3 months’

 imprisonment with no supervised release to follow. The Defendant shall receive credit for any

 time previously served in this case, including the above-mentioned 14 days of over-served time

 from his previous revocation.

                                     V. Principles of Analysis

        According to Title 18 U.S.C. § 3583(e)(3), the court may revoke a term of supervised

 release and require the defendant to serve in prison all or part of the term of supervised release

 authorized by statute for the offense that resulted in such term of supervised release without

 credit for time previously served on post-release supervision, if the court, pursuant to the Federal

 Rules of Criminal Procedure applicable to revocation of probation or supervised release, finds by

 a preponderance of the evidence that the defendant violated a condition of supervised release,

 except that a defendant whose term is revoked under this paragraph may not be required to serve

 on any such revocation more than five years in prison if the offense that resulted in the term of

 supervised release is a Class A felony, more than three years if such offense is a Class B felony,

 more than two years in prison if such offense is a Class C or D felony, or more than one year in

 any other case. The original offense of conviction was a Class A felony, therefore, the maximum

 imprisonment sentence is 5 years.

        According to Title 18 U.S.C. § 3583(g)(4), if, as a part of drug testing, a defendant tests

 positive for illegal controlled substances more than three times over the course of one year, the

 court shall revoke the term of supervised release and require the defendant to serve a term of



                                                 -3-
Case 9:13-cr-00021-RC-KFG Document 255 Filed 12/02/20 Page 4 of 6 PageID #: 922




 imprisonment not to exceed the maximum term of imprisonment authorized under subsection

 (e)(3). As stated, the original offense of conviction was a Class A felony; therefore, the

 maximum imprisonment sentence is 5 years.

         According to U.S.S.G. § 7B1.1(a)1, if the court finds by a preponderance of the evidence

 that the Defendant violated conditions of supervision by failing to refrain from the unlawful use

 of a controlled substance, the Defendant will be guilty of committing a Grade C violation.

 U.S.S.G. § 7B1.3(a)(2) indicates that upon a finding of a Grade C violation, the court may (A)

 revoke probation or supervised release; or (B) extend the term of probation or supervised release

 and/or modify the conditions of supervision.

         U.S.S.G. § 7B1.4(a) provides that in the case of revocation of supervised release based on

 a Grade C violation and a criminal history category of I, the policy statement imprisonment

 range is 3 to 9 months.

         According to U.S.S.G. § 7B1.3(c)(1), where the minimum term of imprisonment

 determined under U.S.S.G. § 7B1.4 is at least one month but not more than six months, the

 minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a sentence of

 imprisonment that includes a term of supervised release with a condition that substitutes

 community confinement or home detention according to the schedule in U.S.S.G. § 5C1.1(e), for

 any portion of the minimum term.

         In determining the Defendant’s sentence, the court shall consider:

         1. The nature and circumstance of the offense and the history and characteristics of the
            defendant; see 18 U.S.C. § 3553(a)(1);

         2. The need for the sentence imposed: to afford adequate deterrence to criminal conduct;
            to protect the public from further crimes of the defendant; and to provide the

 1. All of the policy statements in Chapter 7 that govern sentences imposed upon revocation of supervised release
 are non-binding. See U.S.S.G. Ch. 7 Pt. A; United States v. Price, 519 F. App’x 560, 562 (11th Cir. 2013).


                                                       -4-
Case 9:13-cr-00021-RC-KFG Document 255 Filed 12/02/20 Page 5 of 6 PageID #: 923




            Defendant with needed educational or vocational training, medical care, other
            corrective treatment in the most effective manner; see 18 U.S.C. §§ 3553 (a)(2)(B)-
            (D);

        3. Applicable guidelines and policy statements issued by the Sentencing Commission,
           for the appropriate application of the provisions when modifying or revoking
           supervised release pursuant to 28 U.S.C. § 994(a)(3), that are in effect on the date the
           defendant is sentenced; see 18 U.S.C. 3553(a)(4); see also 28 U.S.C. § 924(A)(3);

        4. Any pertinent policy statement issued by the Sentencing Commission, pursuant to 28
           U.S.C. § 994(a)(2), that is in effect on the date the defendant is sentenced; see 18
           U.S.C. § 3553(a)(5); and

        5. The need to avoid unwarranted sentence disparities among defendants with similar
           records who have been found guilty of similar conduct; see 18 U.S.C. § 3553(a)(6).

        6. The need to provide restitution to any victims of the offense.

 18 U.S.C. §§ 3583(e) and 3553(a).
                                         VI. Application

        The Defendant pled “true” to the petition’s allegation that he violated a mandatory

 condition of release that he failed to refrain from the unlawful use of a controlled substance.

 Based upon the Defendant’s plea of “true” to this allegation of the Petition for Warrant or

 Summons for Offender Under Supervision and U.S.S.G. § 7B1.1(a), the undersigned finds that

 the Defendant violated a condition of supervised release.

        The undersigned has carefully considered each of the factors listed in 18 U.S.C. §

 3583(e). The Defendant’s violation is a Grade C violation, and the criminal history category is I.

 The policy statement range in the Guidelines Manual is 3 to 9 months. The Defendant did not

 comply with the conditions of supervision and has demonstrated an unwillingness to adhere to

 conditions of supervision.

        Consequently, incarceration appropriately addresses the Defendant’s violation. The

 sentencing objectives of punishment, deterrence and rehabilitation along with the

 aforementioned statutory sentencing factors will best be served by a prison sentence of 3 months

                                                -5-
Case 9:13-cr-00021-RC-KFG Document 255 Filed 12/02/20 Page 6 of 6 PageID #: 924




 with no term of supervised release to follow. The Defendant shall receive credit for any time

 previously served in this case, including the above-mentioned 14 days of over-served time from

 his previous revocation.

                                    VII. Recommendations

        The court should find that the Defendant violated the allegation in the petition that he

 violated a mandatory condition of release by failing to refrain from the unlawful use of a

 controlled substance. The petition should be granted and the Defendant’s supervised release

 should be revoked pursuant to 18 U.S.C. § 3583. The Defendant should be sentenced to a term

 of 3 months’ imprisonment with no term of supervised release to follow. The Defendant shall

 receive credit for any time previously served in this case, including the above-mentioned 14 days

 of over-served time from his previous revocation.

                                        VIII. Objections
        At the close of the revocation hearing, the Defendant, defense counsel, and counsel for

 the government each signed a standard form waiving their right to object to the proposed

 findings and recommendations contained in this report, consenting to revocation of supervised

 release, and consenting to the imposition of the above sentence recommended in this report

 (involving all conditions of supervised release, if applicable). The Defendant also waived his

 right to be present and speak and have his counsel present and speak before the district court

 imposes the recommended sentence.         Therefore, the court may act on this report and

 recommendation immediately.


         SIGNED this 2nd day of December, 2020.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge
                                                -6-
